803 F.2d 720
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CLIFFORD F. MCCLARDY, Plaintiff-Appellantv.CALVIN R. EDWARDS, WARDEN, F.C.I., NORMAN LAIRD, ASSOCIATEWARDEN, F.C.I., MILAN, LARRY COX, ASSOCIATE WARDEN(PROGRAMS), F.C.I., MILAN, CINDY STOWELL, ADMINISTRATOR(RECORDS), F.C.I., ROSS CREVISTON, ADMINISTRATOR (RECORDS),F.C.I., MILAN, JOE LAWLESS, UNIT MANAGER, F.C.I., MILAN,MICHAEL HARPER, CASE MANAGER, F.C.I., MILAN, HARRY BROWN,COUNSELER, F.C.I., MILAN, ROBERT E. DEMASCIO, FEDERAL JUDGE,ELLEN PELTIER, CLERK, U.S. DISTRICT COURT, JOSEPH RASSEY,AGENT, DRUG ENFORCEMENT ADMINISTRATION, KEVIN CORBETT,SPECIAL ATTORNEY, JUSTICE DEPARTMENT, Defendants-Appellees.
No. 86-1544.
United States Court of Appeals, Sixth Circuit.
Sept. 26, 1986.

1
BEFORE:  KEITH, MERRITT and NORRIS, Circuit Judges

ORDER

2
This matter is before the Court upon consideration of the appellees' motion to dismiss the appeal and the appellant's response thereto.


3
It appears from a review of the record that the district court entered an order on May 15, 1986, dismissing some of the defendants in this action.  No Rule 54(b), Federal Rules of Civil Procedure, certification was made.  Appellant appealed that order and sought permission to appeal the order to this Court pursuant to 28 U.S.C. Sec.  1292(b).  Permission to appeal was denied by this Court in Case No. 86-8014.


4
The order filed May 12, 1986, and entered May 15, 1986, was not a final judgment since it disposed of fewer than all the parties involved in the action.  The district court did not expressly determine that there is no just reason for delay and did not direct entry of a final judgment pursuant to Rule 54(b), Federal Rules of Civil Procedure.  The order entered May 15, 1986, was not final and appealable.  Rudd Construction Equip.  Co. v. Home Ins. Co., 711 F.2d 54 (6th Cir. 1983);  McIntyre v. First Nat'l Bank, 585 F.2d 190 (6th Cir. 1978).  The Court lacks jurisdiction since the final decision has not been entered during the pendency of this appeal.  Gillis v. Dep't of Health and Human Services, 759 F.2d 565 (6th Cir. 1985).  The order entered May 15, 1986, has not been certified for interlocutory appeal under 28 U.S.C. Sec.  1292(b).


5
It is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.